*848OPINION.
Littleton :
The petitioner claims that the Commissioner erred in refusing to allow a deduction of the items of $50 and $934.40 from gross income for the year 1923. Upon the facts submitted, the Board is of the opinion that the Commissioner correctly disallowed these deductions. The expenditure of $50 was a personal rather than a business expense and the facts stipulated are not sufficient to warrant the Board in holding that the cost of operating petitioner’s personal automobile in going from Portsmouth, Va., to the Naval Air Station at Hampton Roads, amounting to $934.40, was an ordinary and necessary business expense. It is stipulated that it was not necessary for the petitioner to use his personal automobile and there is nothing to show that the Government did not provide Wooster with means of transportation or that the Government did not reimburse him for the expense of traveling from Portsmouth to Hampton Roads.

Judgment will be entered for the respondent.